                                            31 Filed 06/15/21
             Case 1:21-cv-03858-VM Document 34       06/14/21 Page 1 of 1




                                   MILMAN LABUDA LAW GROUP PLLC
                                                 3000 MARCUS AVENUE
                                                       SUITE 3W8
                                             LAKE SUCCESS, NEW YORK 11042

                                                          _________
                                                    TELEPHONE (516) 328-8899
                                                    FACSIMILE (516) 328-0082
Author: Jamie S. Felsen - Member
Direct E-Mail Address: jamiefelsen@mllaborlaw.com
Direct Dial: (516) 303-1391

Via ECF

June 14, 2021

Hon. Victor Marrero, U.S.D.J.
United States District Court Southern District of New York
500 Pearl Street, Suite 160
New York, NY 10007

Re:      Rosenfield & Co., PLLC v. Trachtenberg, Rodes & Friedberg LLP, et al.
         Case No.: 21-CV-03858 (VM)
Dear Judge Marrero:

       This firm represents all of the Defendants in the above-referenced matter with the exception
of Trachtenberg, Rodes & Friedberg LLP (hereinaf er S ar Defendan s ).

        The Star Defendants respectfully request an extension of time until July 16, 2021 to
respond to the Answer and cross-claims. This is the first request for an extension of time to
respond to same. The S ar Defendan s deadline to respond to the Complaint is currently June 17,
2021. The Star Defendants have not yet been served with the cross-claims, but will consent to
service. All other parties haven consented to this request for an extension. This is the first time a
request for an extension of time to respond to the Complaint is being made.

                                                Respectfully submitted,

                                                MILMAN LABUDA LAW GROUP PLLC

                                                /s/ Jamie S. Felsen

cc:      Counsel of Record (via ECF)
